704 N.W.2d 698 (2005)
474 Mich. 882
NATIONAL WINE & SPIRITS, INC., NWS Michigan, Inc., and National Wine & Spirits, L.L.C., Plaintiffs-Appellants,
v.
STATE of Michigan, Defendant-Appellee, and
Michigan Beer & Wine Wholesalers Association, Intervening Defendant-Appellee.
Docket Nos. 126121 & (51). COA No. 243524.
Supreme Court of Michigan.
October 14, 2005.
By order of December 27, 2004, the application for leave to appeal was held in abeyance pending the decision in Granholm v. Heald, 541 U.S. 1062, 124 S.Ct. 2389, 158 L.Ed.2d 962 (2004). On order of the Court, the opinion having been issued on May 16, 2005, Granholm v. Heald, 544 U.S. ___, 125 S.Ct. 1885, 161 L.Ed.2d 796 (2005), the application for leave to appeal the March 25, 2004 judgment of the Court of Appeals is again considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers. The motion to strike is DENIED as moot.